DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 07/07/2020.
Claims 1-20 are pending with claims 1, 14, and 20 as independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 was filed the same date of the application on 07/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen al. (US 9,389,988, pub. 07/12/2016, hereinafter Cohen) in .

As per claim 1, a computing platform, comprising: 
at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
retrieve, by a computing device and for a software application, first log data associated with user navigation of one or more user interface components in a production environment; (Cohen discloses in [para. 0060 and 0139] “The code change analysis component 124 receives as inputs an old code version 122 and a new code version 123, and identifies code that was changed or impacted as a result of replacing the old code version 122 with the new code version 123. In one example, the code change analysis component 124 is based on static impact analysis, and/or text comparison algorithm. In the field of code change analysis, the old code version 122 may also be known as the base code or standard code, which may include user-generated code…The code change analysis component 124 receives as inputs an old code version 122 and a new code version 123, and identifies code that was changed or impacted because of replacing the old code version 122 with the new code version 123. The identified changed code is received by a code-to-transactions component 125'. Code-to-transactions component 125' identifies the list of changed transactions 126', which includes transactions that use at least some of the changed code or some of the code affected by the code change.” The software application may be “old code version” and the first log data may be changes to the old code version, wherein the change may be in work environment.)
identify, by the computing device and based on the second log data, a change in a portion of a software code in the next-release version; (Cohen discloses in [col. 7, ln 32-49] “The code change analysis component 124 receives as inputs an old code version 122 and a new code version 123, and identifies code that was changed or impacted as a result of replacing the old code version 122 with the new code version 123.”) 
Cohen does not explicitly disclose
generate, by the computing device and based on the first log data, a production navigational graph for the software application, wherein a node of the production navigational graph represents a user interface component visited by a user, and an edge between two nodes represents a navigational link traversed by the user. However, Zhang, in an analogous art, discloses ([0040-0045, 0055 and 0064] “dataset builder 224 generates, as "delta data" 226, change graphs 228, AST-AST data 230, and code change intents 232. Change graphs 228--which as noted above may themselves take the form of ASTs--may include one or more change graphs generated from one or more pairs of ASTs generated from respective pairs of to-be-updated/target source code snippets…Features (which may be manually selected or learned during training) may be extracted for each node of the AST to generate a feature vector for each node…The second, updated version of source code snippet 360' is, in this example, 1.0.1. As shown in FIG. 3, ASTs 364, 364' may be generated, respectively, from the first and second versions of the source code snippet, 360, 360'. Assume for The change graph 228 represent the production navigation graph and the user interface component visited by the user may be indicated by the generated a latent space embedding as shown by the arrow in fig. 3)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen with the teaching of Zhang because “different team members may describe vastly different code changes with similar and/or ambiguous code change intents. Likewise, different team members may describe similar code changes with vastly different (at least syntactically) code change intents.” See Zhang background.
Cohen does not explicitly disclose
retrieve, by the computing device and for the software application, second log data associated with release notes for a next-release version of the software application. However, Zhang discloses in [0032-0033] “Many of these personnel may be under considerable pressure, and may place low priority on composing descriptive and/or helpful code change intents, in embedded comments or as part of change list entries.” Comments and/or notes may be associated with the changed code for a different version of a source code)
identify, by the computing device and based on the production navigational graph, one or more of: a user interface component potentially impacted by the change, and a link potentially impacted by the change; (Cohen discloses in [0014-0015 and 0055-0058] “a change graph may be generated based on a change a programmer change graph 228, may be labeled (with 232) with a code change intent, which may be obtained from a change list entry, embedded comment, etc. Change graph 228 may then be applied, e.g., by AST2VEC component 234, as input across a machine learning model (e.g., 252) to generate a new source code change embedding in latent space 352. Next, a distance in the latent space between the new source code change embedding and a previous (e.g., reference) source code change embedding in the latent space associated with the same code change intent may be determined… a first code change intent, "Link code to improved encryption library," is designated as the code change intent that motivated edits made to three source code files” The labeled node in the code change embeddings may be indicated to visualize the change) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen with the teaching of Zhang because “different team members may describe vastly different code changes with similar and/or ambiguous code change intents. Likewise, different team members may describe similar code changes with vastly different (at least syntactically) code change intents.” See Zhang background.
Cohen and Zhang do not explicitly disclose
a link potentially impacted by the change; an edge between two nodes represents a navigational link traversed by the user; and provide, via an interactive graphical user interface, the production navigational graph, wherein the one or more of the user interface component potentially impacted by the change and the link potentially impacted by the change are visually highlighted. However, Bhattacharyya, in an analogous art, discloses in ([0013-0015, 0019-0021 and 0051-0059] “a system of linked data such as a directed graph may be generated. The linked data may be used to determine the impact of an event, e.g., a change to the metadata, of a business application system… the linked data may specify interactions between the different business applications… FIG. 5-1 illustrates an exemplary directed graph where artifacts are represented by nodes and dependencies between artifacts are represented by links connecting the nodes…Node 505 represents the source node, which is the node to which an event is to be applied. As discussed, the event may specify a change to the metadata for the business application to which node 505 belongs and, more particularly, to the artifact represented by node 505… consider the case in which node 510 and node 515 are directly impacted by the event to node 505.” A link between node 505 and node 510 may be impacted due to change affecting node 505. The link between node 505 and node 510 represents navigation link between two applications because a node may represent a business application. As can be seen in fig. 5-3, node 510 may be impacted by a change to node 505 as indicated visually by a type of shading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Bhatt because “the effect of the event may be measured in one or more different dimensions, thereby providing users and/or administrators further insight as to how to mitigate any impact the event may have or to improve implementation of a change to the business application system as specified by an event.” See Bhatt [0015].

As per claims 2 and 15, the rejection of the computing platform of claim 1 is incorporated and further Cohen and Zhang do not explicitly disclose wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify a user interface component or a link potentially impacted by the change; determine that the user interface component or the link potentially impacted by the change has been subsequently tested; and cause the interactive graphical user interface to stop the visual highlighting of the user interface component or the link. However, Bhatt, in an analogous art, discloses in ([0049-0060] “the IA system determines that the type of the effect is regression testing meaning that regression testing is required to determine the full extent of the effect(s) of the event upon node 510.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Bhatt because “the effect of the event may be measured in one or more different dimensions, thereby providing users and/or administrators further insight as to how to mitigate any impact the event may have or to improve implementation of a change to the business application system as specified by an event.” See Bhatt [0015].

As per claim 3, the rejection of the computing platform of claim 1 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: Cohen and Zhang do not explicitly disclose receive, via the interactive graphical user interface, an indication of a selection of a selectable visual object associated with a link; and display, via the interactive graphical user interface, a message from a service call associated with the link. However, Bhatt, in an analogous art, discloses in ([0052 and 0057] “The application for the mobile device, e.g., as represented by node 160-1, depends upon the object structure which may be provided by node 160-2 and specified in semantic data 170-1 of link 165-1…the IA system traverses from node 505 to node 515 and, in doing so, reads semantic data 540. Semantic data 540 specifies that "no tags are refreshed for mobile applications running from the same business application."” The semantic data may represent a message that the system reads as a service call and determine whether the node associated link is broke, needs test, and/or to be re-configured). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Bhatt because “the effect of the event may be measured in one or more different dimensions, thereby providing users and/or administrators further insight as to how to mitigate any impact the event may have or to improve implementation of a change to the business application system as specified by an event.” See Bhatt [0015].

As per claim 4, the rejection of the computing platform of claim 1 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: Cohen and Zhang do not explicitly disclose receive, via the interactive graphical user interface, an indication of a selection of a selectable visual object associated with a link; and display, for a user and a session and via the interactive graphical user interface, a session activity graph indicating user activity during the session. However, Bhatt, in an analogous art, discloses in ([0014 and 0051-0060] “The directed graph describes the various artifacts forming the system and the interactions and/or dependencies among the artifacts. In cases where the business application system includes more than one business application, the linked data may specify interactions between the different business applications. For example, a directed graph is formed of a plurality of nodes. The nodes are joined, or connected, by links. Each node represents an artifact of the business application system. Each link is associated with semantic data specifying any dependencies that may exist between the nodes joined by the link.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Bhatt because “the effect of the event may be measured in one or more different dimensions, thereby providing users and/or administrators further insight as to how to mitigate any impact the event may have or to improve implementation of a change to the business application system as specified by an event.” See Bhatt [0015].

As per claims 10 and 16, the rejection of the computing platform of claim 1 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: Cohen does not explicitly disclose train a machine learning model to predict the one or more of the user interface component potentially impacted by the change and the link potentially impacted by the change. However, Zhang, in an analogous art, discloses in ([0012, 0050-0053, 0071, and 0075] “Based on the identified one or more reference source code change embeddings, CL generator 246 may identify (e.g., predict) one or more code change intents, e.g., which may be associated with the reference source code change embeddings themselves and/or associated with a region of latent space containing a cluster of similar reference source code change embeddings.”).
	 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen with the teaching of Zhang because “different team members may describe vastly different code changes with similar and/or ambiguous code change intents. Likewise, different team members may describe similar code changes with vastly different (at least syntactically) code change intents.” See Zhang background.

As per claim 11, the rejection of the computing platform of claim 10 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: Cohen and Zhang do not explicitly disclose retrieve, from a repository, historical data associated with changes in portions of the software code, and impacts to nodes and links, and wherein the training of the machine learning model is based on the historical data. However, Bhatt, in an analogous art, discloses in ([0051-0060] “a visualization technique has been applied in FIG. 5-3 which illustrates the type of effect that is determined for the various nodes of the directed graph in consequence of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Bhatt because “the effect of the event may be measured in one or more different dimensions, thereby providing users and/or administrators further insight as to how to mitigate any impact the event may have or to improve implementation of a change to the business application system as specified by an event.” See Bhatt [0015].

As per claim 12, the rejection of the computing platform of claim 1 is incorporated and further Cohen and Zhang do not explicitly disclose wherein the production navigational graph is based on one or more of: a type of service, a type of user, a type of computing environment, and a type of computing device. However, Bhatt, in an analogous art, discloses in ([0001-0003] “two or more of such applications are installed within a computing environment to operate cooperatively as a system or as part of a larger system…A method includes receiving an event for a business application system, wherein the event specifies a change to an artifact of the business application system, and determining a node of a directed graph to which the event applies as a source node.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Bhatt because “the effect of the event may be measured in one or more 

As per claim 13, the rejection of the computing platform of claim 10 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
Cohen does not explicitly disclose parse, based on natural language processing, the first log data and the second log data. However, Zhang, in an analogous art, discloses in ([0054 and 0072] “The first version of source code snippet 360 is, in this example, 1.0.0. The second, updated version of source code snippet 360' is, in this example, 1.0.1. As shown in FIG. 3, ASTs 364, 364' may be generated, respectively, from the first and second versions of the source code snippet, 360, 360'. Assume for this example that the only change to the source code snippet between 1.0.0 and 1.0.1 is reflected in the addition of a new node at bottom left of AST 364'… the respective underlying code change intents may be analyzed using natural language processing to identify syntactically and/or semantically similar code change intents, so that the change lists underlying the syntactically and/or semantically similar code change intents can be clustered together.”). 
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen with the teaching of Zhang because “different team members may describe vastly different code changes with similar and/or ambiguous code change intents. Likewise, different team members 

As per claim 14, a method, comprising: 
at a computing platform comprising at least one processor, and memory:
retrieving, by a computing device and for a software application, first log data associated with user navigation of one or more user interface components in a production environment; (rejected based on rationale used in rejection of claim 1)
parsing, based on natural language processing, the first log data; (rejected based on rationale used in rejection of claim 13)
generating, by the computing device and based on the parsing of the first log data, a production navigational graph for the software application, wherein a node of the production navigational graph represents a user interface component visited by a user, and an edge between two nodes represents a navigational link traversed by the user; (rejected based on rationale used in rejection of claim 1)
retrieving, by the computing device and for the software application, second log data associated with release notes for a next-release version of the software application; (rejected based on rationale used in rejection of claim 1)
parsing, based on the natural language processing, the second log data; (rejected based on rationale used in rejection of claim 13)
identifying, by the computing device and based on the parsing of the second log data, a change in a portion of a software code in the next-release version; (rejected based on rationale used in rejection of claim 1)
identifying, by the computing device and based on the production navigational graph, one or more of: a user interface component potentially impacted by the change, and a link potentially impacted by the change; (rejected based on rationale used in rejection of claim 1) and 
providing, via an interactive graphical user interface, the production navigational graph, wherein the one or more of the user interface component potentially impacted by the change and the link potentially impacted by the change are visually highlighted; (rejected based on rationale used in rejection of claim 1). 

As per claim 20, one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to: 
retrieve, in real-time and by a computing device and for a software application, first log data associated with user navigation of one or more user interface components in a production environment; (rejected based on rationale used in rejection of claim 1)
generate, in real-time and by the computing device and based on the first log data, a production navigational graph for the software application, wherein a node of the production navigational graph represents a user interface component visited by a user, and an edge between two nodes represents a navigational link traversed by the user; (rejected based on rationale used in rejection of claim 1)
retrieve, by the computing device and for the software application, second log data associated with release notes for a next-release version of the software application; (rejected based on rationale used in rejection of claim 1)
identify, by the computing device and based on the second log data, a change in a portion of a software code in the next-release version; (rejected based on rationale used in rejection of claim 1)
identify, based on a machine learning model and based on the production navigational graph, one or more of: a user interface component potentially impacted by the change, and a link potentially impacted by the change; (rejected based on rationale used in rejection of claim 1) and 
provide, via an interactive graphical user interface, the production navigational graph, wherein the one or more of the user interface component potentially impacted by the change and the link potentially impacted by the change are visually highlighted; (rejected based on rationale used in rejection of claim 1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen al. (US 9,389,988, pub. 07/12/2016, hereinafter Cohen) in view of Zhang in view of Bhatta in view of Khan et al. (US 2012/0324423, pub. 12/20/2012, hereinafter as Khan).

As per claim 5, the rejection of the computing platform of claim 1 is incorporated and further Cohen and Zhang do not explicitly disclose wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one receive, via the interactive graphical user interface, an indication of a selection of a selectable visual object associated with a node or a link; and display, via the interactive graphical user interface, a portion of the code associated with the node or the link. However, Khan, in an analogous art, discloses in ([0022-0025] “the IDE displays the diagram adjacent to code displayed by a code editor of the IDE…the IDE displays the diagram in-situ in the code editor to allow the user to see the diagram side-by-side with the code and actually use the diagram to navigate to previous items. The diagram provides a user selectable visual representation that is responsive to user input to navigate the user to selected code elements…the user can use the diagram to navigate to sibling/parent code elements…a user can double click on nodes and/or links to navigate to sibling/parent code elements…the diagram moves to be displayed in-situ in the code editor to whatever file is being viewed.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Khan because “the diagram provides a visualization of the navigation history of the user to allow the user to understand the code structure and flow of a program.” See Khan [0015].

Claims 6-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen al. (US 9,389,988, pub. 07/12/2016, hereinafter Cohen) in view of Zhang in view of Bhatta in view of Zhou et al. (US 7,480,900, pub. 01/20/2009, hereinafter as Zhou).

explicitly disclose determine, by the computing device, a coverage score indicative of a percentage of nodes and links in the production navigational graph that have been tested in a testing environment; and display, via the interactive graphical user interface, the coverage score. However, Zhou, in an analogous art, discloses in ([col. 2, ln 37-53 and col. 3, ln 31-43] “edges (or nodes) may have ratings indicating how completely or effectively a test case covers the corresponding software component…for each software component, the test cases that exercise that component are identified. The graph may contain ratings or information indicating how well a given software component is covered by a particular test case. For example, the ratings may indicate how much (e.g., a percentage) of the component is exercised by the test case”. The graph may be ratings indicating test completion percentage or coverage score). 

As per claim 7, the rejection of the computing platform of claim 6 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: Cohen and Zhang do not explicitly disclose determine whether the coverage score is above a threshold percentage; and cause the interactive graphical user interface to stop the visual highlighting of the one or more of the user interface component potentially impacted by the change and the link potentially impacted by the change. However, Zhou, in an analogous art, discloses in ([col. 2, ln 37-53 and col. 3, ln 31-43] “edges (or nodes) may have ratings indicating how completely or effectively a test case covers the corresponding software component…for each software component, the test cases that exercise that component are identified. The graph may contain ratings or information indicating how well a given software component is covered by a particular test case. For example, the ratings may indicate how much (e.g., a percentage) of the component is exercised by the test case”. “Ratings indicating how completely or effectively a test case covers corresponding software component” may indicate that a threshold ratings may indicate 100 percent test completion or less that 100 percent such as 90 percent or more test completion may be effective coverage that would render an impacted node to be no longer impacted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen and Zhang with the teaching of Zhou because “it is often physically impossible to test every permutation or aspect of a program. There may be only a limited amount of time available for testing. At some point, a decision may need to be made as to how much testing to perform, or whether sufficient testing has been performed.” See Zhou [background].

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen al. (US 9,389,988, pub. 07/12/2016, hereinafter Cohen) in view of Zhang in view of Bhatta in view of Burhanuddin et al. (US 2018/0330248, pub. 11/15/2018, hereinafter as Burhan).

explicitly disclose identify a user interface component potentially impacted by the change; determine, for the identified user interface component, a node visit score indicative of a number of times the identified user interface component is visited in the production environment; and wherein the visual highlighting of the identified user interface component is based on the node visit score. However, Bhatt, in an analogous art, discloses in ([0072-0076] “Mass can hold a floating point value where the mass of a node is the fraction of the total browsing time of a user that the user spends on a particular node (e.g., a particular report). Such an attribute can denote weighing a score down so that, if a mass of a node is relatively high, the user can be weighted down if the user spends more time at that node when compared to other nodes. Target can be a binary attribute set to either zero or one indicating whether a node is designated as a target node… to identify target nodes, if a given node has in-degree greater than or equal to the mean of the in-degrees of all nodes, then the target attribute of the node is set to 1. As mentioned above, the target attribute can be a binary attribute set to either zero or one indicating whether a node is designated as a target node… Target nodes can be based on frequent activity and/or sequence navigation patterns and as such, indicate likely nodes a user will view during an analysis.” For the system to predict a candidate node to be visited by the user, the system calculates frequent activity, which indicates the number of times a node is visited). 

As per claims 9 and 19, the rejection of the computing platform of claim 1 is incorporated and further wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify a link potentially impacted by the change; determine, for the identified link, a link visit score indicative of a number of times the identified link is traversed in the production environment; and wherein the visual highlighting of the identified link is based on the link visit score; (rejected based on rationale used in rejection of claims 8 and 18 because similar technique may be utilized to calculate a score of link visits). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cohen with the teaching of Zhang because “providing recommendations in an analytics environment can provide better insight into features or data offered by an analytics system that will improve a user's usage and understanding of the analytics data. Further, to reduce the amount of time and effort a user spends learning an analytics system, analytics-related recommendations can be used to make users more proficient and/or help new users become more familiar with the analytics system more quickly.” See Burhan [0025].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/12/2022